—In an action to recover damages, inter alia, for conversion and breach of contract, the defendant Adrienne Young appeals from an order of the Supreme Court, Westchester County (Wood, J.), entered July 23, 1991, which, after a hearing, denied her motion to vacate a prior judgment of the same court, dated August 2, 1988, insofar as it is against her.
Ordered that the order is reversed, on the law, with costs, the defendant Adrienne Young’s motion is granted, and the judgment dated August 2, 1988, is vacated, insofar as it is against that defendant.
Based upon the evidence presented at the hearing, including the uncontroverted testimony of the defendant Adrienne Young, which indicated that she did not authorize any attorney or her codefendant and father, Norman Young, to act on her behalf in this litigation, the order is reversed and her motion to vacate a prior judgment insofar as it is against her, is granted (see, Skyline Agency v Ambrose Coppotelli, Inc., 117 AD2d 135; see also, Matter of Koss Co-Graphics v Cohen, 166 AD2d 649; Legal Aid Socy. v Economic Opportunity Commn., 132 AD2d 113; Melstein v Schmid Labs., 116 AD2d 632). We note that the graphology evidence offered by the plaintiff was not dispositive of any issue. Copertino, J. P., Pizzuto, Santucci, and Joy, JJ., concur.